

116 HRES 937 IH: Recognizing the important role Victory Gardens played in America’s World War efforts and reaffirming their purpose as essential to strengthening food security, health education, and community morale during the 2020 Coronavirus disease (COVID–19) crisis.
U.S. House of Representatives
2020-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 937IN THE HOUSE OF REPRESENTATIVESApril 22, 2020Ms. Kaptur (for herself and Mr. Fortenberry) submitted the following resolution; which was referred to the Committee on AgricultureRESOLUTIONRecognizing the important role Victory Gardens played in America’s World War efforts and reaffirming their purpose as essential to strengthening food security, health education, and community morale during the 2020 Coronavirus disease (COVID–19) crisis.Whereas during World War I and World War II, the Victory Garden campaign called on Americans to plant vegetable, fruit, and herb gardens in whatever space they had available to implement a valuable and self-sufficient means to prevent potential food shortages;Whereas so many patriotic Americans participated in the movement during WWII, it is estimated that home, school, and community gardeners produced close to 40 percent of the Nation’s fresh vegetables from 20 million gardens;Whereas the forces at work in the global Coronavirus pandemic disrupt global food supply chains and leave American consumers vulnerable, many individuals are hindered from accessing even local food resources such as farmers’ markets, State fairs, and other community supported agriculture, due to social distancing guidelines;Whereas Americans have been asked to follow social distancing guidelines and shelter in their homes to flatten the curve in the COVID–19 crisis;Whereas many will find the extra time at home provides a ripe opportunity for engagement in gardening as a hobby, as a food source, and as a means to promote stable physical and mental health;Whereas existing community gardens are investments in neighborhood revitalization, provide local sources of produce, and most importantly help restore fresh foods to underserved food desert communities, while inspiring and teaching children to gain a tangible appreciation for the power of nature to sustain life and improve health outcomes through gardening;Whereas spring 2020 has already seen significant increased demand at garden stores, centers, and suppliers;Whereas supporting the growth of healthy and fresh fruits, vegetables, and herbs at home, through our education systems, in community gardens, and through all health care providers can play a fundamental role to amplify the benefits of healthy food options as nature’s best medicine and help citizens improve overall health, ultimately reducing cases of type 2 diabetes, hypertension, heart disease, and pulmonary diseases each of which has an increased mortality rate among COVID–19 patients;Whereas increased access to local healthy food options builds resiliency in individuals and communities; andWhereas promoting Victory Gardens can improve citizen morale during this harrowing global experience by rallying citizens to a healthy, productive, and patriotic activity which can benefit whole communities: Now, therefore, be itThat the House of Representatives—(1)recognizes the importance of the health consciousness, food security, and community morale that is spurred by planting of Victory Gardens; and(2)recognizes that the Secretary of Agriculture should collaborate with the House of Representatives—(A)to encourage citizens to plant Victory Gardens for the benefit of their families, communities, and country; and(B)to supply seeds, preserving materials, and manuals to help citizens grow and preserve crops from their Victory Gardens during the COVID–19 crisis.